DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/18/2022. As directed by the amendment: Claims 1 and 10 have been amended, claim 8 has been cancelled, and no claims have been added. Thus, claims 1-7 and 9-10 are presently pending in the application wherein claims 2 and 4-6 are withdrawn.
Applicant’s amendments to claims 1 and 10 have overcome the previous 112 rejection previously set forth in the Non-Final Office Action mailed on 04/20/2022.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the combination of Stevens and Mourlas doesn’t teach or suggest the amendments to claim 1. Applicant argues that the inflatable balloons 30 and 32 in Stevens don’t have a thin segment top and that the distal end portion 14 doesn’t have a portion with a smaller diameter that protrudes and extends into the thin segment top. Examiner disagrees, Stevens discloses a thin segment (inflatable balloon 30) having a thin segment top (Detail B) wherein a portion (closed tip 38) of the urinary catheter tip end (Detail C) extends and protrudes into a thin segment inner cavity (cavity inside the balloon 30) as seen in Figs.3-4. The diameter of the portion (closed tip 38) of the urinary catheter tip end (Detail C) is smaller than the diameter of a remaining portion of the urinary catheter tip end (Detail C) (discussed below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 4022216); in view of Mourlas (US 2004/0097788).
Regarding Claim 1, Stevens discloses a stricture-dilated urinary catheter, which is a main tube (16) having an inner surface (inner surface of tube (16); Fig.1) and an outer surface (outer surface of the tube), comprising a urinary catheter tip (Detail A; see below), a urinary catheter tail (proximal end portion (12)) and a urinary catheter middle section (section between the tip and the tail), in which, the tube inside is provided with a urinary catheter inner cavity (lumen (18); Fig.4) and the urinary catheter tip (Detail A) is provided with a urine inlet (pair of drainage eyes (34) and (36)) and the urinary catheter tail (12) is provided with a urine outlet (the lumen (18) of the tube (16) is connected to tube (26) where the fluid exits the tube as seen in Figs. 1 and 4) (At the proximal end portion 12, the tube 16 forks to provide three separate tubes 24, 26, and 28 defining, respectively, the three passages 20, 18, and 22. This structure at the proximal end portion facilitates the connection of inflation devices to the passages 20 and 22 and a drainage tube, or other implement, to the passage 18; column 2, lines 6-12); it is characterized in that a nipple-shaped flexible and hollow thin segment (inflatable balloon (30)) which comprises a thin segment bottom (single line of attachment (40); Fig.4) connected to a urinary catheter tip end (Detail C; see below) (Fig.4) and a thin segment top (Detail B; see below) far away from the urinary catheter tip end (the thin segment top (Detail B) is far away from the catheter tip end (Detail C) when inflated as seen in Fig.3); the thin segment top (Detail B) is closed to the outside by the blind end (the thin segment top (Detail B) is closed as seen below); the part of the thin segment (30) connected with outer surface of the urinary catheter tip end (Detail C) is a thin segment connecting part (Fig.4), and the rest part is a thin segment dilatable part (the balloon (30) is an inflatable balloon as seen in Fig.3); the thin segment (30) inside is provided with a thin segment inner cavity (cavity inside the balloon (30)) which is specifically formed by the inner surface of the thin segment dilatable part and a portion of the outer surface of the urinary catheter tip end covered by the thin segment dilatable part (Fig.3); the thin segment inner cavity is connected to the outside through at least one thin segment inner cavity route (inflation lumen (22); Fig.4), which has at least one thin segment inner cavity route inner opening (Detail D; see below) and at least one thin segment inner cavity route outer opening (Detail E; see below) at the urinary catheter middle section or tail (the thin segment inner cavity route outer opening (Detail E) is located at the beginning of the proximal end portion (12) (tail) as seen in Fig.1), wherein a portion (closed end (38)) of the urinary catheter tip end (Detail C) which protrudes and extends into the thin segment inner cavity (cavity inside the balloon 30) (the closed end (38) protrudes and extends into the cavity of the balloon (30), since the balloon (30) envelops the closed end (38) as seen in Figs.3-4 and the closed end (38) has a smaller diameter than the diameter of the urinary catheter tip end (Detail C)) (column 2, lines 15-20), has a diameter (see below) smaller than a diameter of a remaining portion (see below) of the urinary catheter tip end (the diameter of the closed end (38) has a smaller diameter than the remaining portion (see below) of the urinary catheter tip end (Detail C) as seen below). 
Stevens does not appear to disclose the average outer diameter of the part between the thin segment top farthest point and the urinary catheter tip end farthest point is smaller than the maximum outer diameter of the urinary catheter tip end. 
Mourlas teaches it was known in the art to have a nipple shaped balloon (950; Fig.20C) that has a smaller average diameter than the average diameter of the catheter (912) (Fig.21C).

    PNG
    media_image1.png
    202
    507
    media_image1.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to incorporate the teachings of Mourlas to substitute the balloon (in Stevens) with the balloon (in Mourlas) to have a nipple shaped balloon with a smaller average diameter in order to fit in narrower target areas.






    PNG
    media_image2.png
    264
    374
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    511
    590
    media_image3.png
    Greyscale












Regarding Claim 3, Stevens as modified discloses a stricture-dilated urinary catheter according to claim 1, and further discloses wherein, a hollow elastic balloon (32) is sleeved on the urinary catheter middle section (the second balloon (32) is located on the section between the tip and the tail (middle section) as seen in Fig.1) near the urinary catheter tail or the outer surface of the main drainage branch (the second balloon (32) is located on the outer surface of the tube (26) (main drainage branch) which is the same outer surface of tube (16), since the central lumen (18) of the tube (18) is located within the tube (16) as seen in Fig.1), and the elastic balloon inner cavity (cavity inside the second balloon (32)) is connected with the thin segment cavity route outer opening (Detail E) (the cavity inside balloon (32) is inflated via inflation passage (20) that branches at the thin segment inner cavity route outer opening (Detail E) as seen in Figs.1 and 3-4), that is, the thin segment cavity route outer opening (Detail E) is provided on the urinary catheter outer surface closed and covered by the elastic balloon (the thin segment cavity route outer opening (see below) is located on the outer surface of tube (16) closed and covered with the second balloon (32) as seen in Fig.4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 4022216); in view of Mourlas (US 2004/0097788) and Schaeffer (US 2007/0135830).
Regarding Claim 7, Stevens as modified discloses all the limitations of claim 1 above.
Stevens does not appear to disclose an annular recess on the outer surface of the portion where the urinary catheter tip end is covered by the thin segment dilatable part and the thin segment inner cavity route inner opening is provided on the urinary catheter tip annular recess.
Schaeffer teaches it was known in the art to have annular corrugations on a corrugated region (340; Fig.3) located on the top end of the catheter (300). The portion of the urinary catheter tip end (Detail C; see above) covered by balloon (30) in Stevens is fully capable of being modified by the annular corrugations (Schaeffer) wherein the thin segment inner cavity router inner opening (Detail D; see above) is fully capable of being located on at least one of the annular corrugations (since the thin segment inner cavity router inner opening is located on the top end of the urinary catheter tip end as seen in Fig.4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to incorporate the teachings of Schaeffer to have at least one annular recess on an outer surface of a catheter in order to reinforce the catheter.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 4022216); in view of Mourlas (US 2004/0097788) and Freyman (US 8114049).
Regarding Claim 9, Stevens as modified discloses all the limitations of claim 1 above.
Stevens does not appear to disclose at least one inward thin segment annular recess is provided on the outer surface of the thin segment dilatable part.
Freyman teaches it was known in the art to have annular folded grooves (26; Fig.2B) located on the outer surface of dilatable balloon (24) (Balloon 24 has a plurality of folded grooves 26 extending in a radial fashion around the circumference of balloon 24; column 3, lines 35-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to incorporate the teachings of Freyman to have at least one inward thin segment annular recess provided on the outer surface of the thin segment dilatable part in order to have a controlled drug release to the target site (column 3, lines 45-56).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 4022216); in view of Mourlas (US 2004/0097788), Schaeffer (US 2007/0135830), and Freyman (US 8114049).
Regarding Claim 10, Stevens as modified discloses a stricture-dilated urinary catheter according to claim 1, and Schaeffer further teaches wherein, at least one inward urinary catheter tip end annular conformal recess (340) is provided on the portion where the urinary catheter tip end is covered by the thin segment dilatable part (the portion of the urinary catheter tip end (Detail C; see above) covered by balloon (30) in Stevens is fully capable of being modified by the annular corrugations (Schaeffer) wherein the thin segment inner cavity router inner opening (Detail D; see above) is fully capable of being located on at least one of the annular corrugations (since the thin segment inner cavity router inner opening is located on the top end of the urinary catheter tip end as seen in Fig.4), and the thin segment dilatable part (30) also synchronizes with a thin segment annular recess at this annular conformal recess (the folded grooves (26) of Freyman are fully capable of synchronizing with the annular corrugations of Schaeffer in modified Stevens, since the folded grooves are modified on balloon (30) that covers the catheter tip end (Detail C) (where the corrugations are modified) in Stevens.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783